Title: To John Adams from United States House of Representatives, 7 January 1791
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					January 7, 1791
				
				The House of Representatives have concurred in the amendments of the Senate to the bill, entitled “An act to continue an act, entitled ’An act declaring the assent of Congress to certain acts of the states of Maryland, Georgia, and Rhode Island and Providence Plantations.”The Speaker having signed an enrolled bill, I am directed to bring it to the Senate.
				
					
				
				
			